Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 14, 2021

The Court of Appeals hereby passes the following order:

A21A0653. McCORVEY et al. v. McCORVEY.

      This appeal was docketed on November 13, 2020, such that appellant Julia
McCorvey’s initial brief was due on December 3, 2020. See Rule 23 (a) (appellant’s
initial brief is due within 20 days of docketing). As of January 13, 2021, however,
McCorvey had neither filed an initial brief nor asked for an extension of time to do
so. We also note that McCorvey is represented by counsel.


      Rule 23 (a) provides that an appellant’s failure to file a timely brief, “unless
extended upon motion for good cause shown, may result in the dismissal of the
appeal.” McCorvey having effectively abandoned this appeal, it is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.